USCA4 Appeal: 21-6418      Doc: 13         Filed: 09/28/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-6418


        DANIEL TAYLOR,

                            Plaintiff - Appellant,

                     v.

        CARL MANIS, Warden of Wallens Ridge State Prison; HAROLD W. CLARKE, Director
        of the Virginia Department of Corrections; CORRECTIONAL OFFICER CHURCH, Floor
        Officer at Wallens Ridge State Prison; CORRECTIONAL OFFICER HYLTON, Floor
        Officer at Wallens Ridge State Prison; CORRECTIONAL OFFICER WILLIAMS, Floor
        Officer at Wallens Ridge State Prison; CORRECTIONAL OFFICER CARBER, Floor
        Officer; CORRECTIONAL OFFICER STACY, Floor Officer at Wallens Ridge State
        Prison; OSBORNE, Counselor for the VDOC assigned at Wallens Ridge State Prison,

                            Defendants - Appellees.


        Appeal from the United States District Court for the Western District of Virginia, at
        Roanoke. Elizabeth Kay Dillon, District Judge. (7:20-cv-00121-EKD-JCH)


        Submitted: August 31, 2022                                  Decided: September 28, 2022


        Before HARRIS, RICHARDSON, and RUSHING, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Daniel Taylor, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-6418     Doc: 13         Filed: 09/28/2022    Pg: 2 of 2




        PER CURIAM:

              Daniel Taylor appeals the district court’s order denying relief on his 42 U.S.C.

        § 1983 complaint. We have reviewed the record and find no reversible error. Accordingly,

        we affirm the district court’s order. Taylor v. Manis, No. 7:20-cv-00121-EKD-JCH

        (W.D. Va. Feb. 11, 2021). We grant Taylor’s motion to supplement his informal brief. We

        dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                                   AFFIRMED




                                                   2